CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entered 02/27/19 16223250

UN|TED STATES BANKRUPTCY COURT

 

EAerRN misrch or NEW voRi< U CLERK
.s. BANWTT
x Ten'laou
|N RE_ EASTERN oisi:_r/§ RJ¢@ 664
RECF::! WEU§E BROOKLYN

FE§ §§ ZES‘EB i’~’iif}ifi:.?’i

\l

 

 

 

CHAPTER 13 PLAN Revised 12/19/17
C| Check this box if this is an amended plan. List below the sections of the plan which have been
changed:
PART 1: NOT|CES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible' in yourjudicial district. Plans
A.L`-.b ,J... -_.A- ,A.-,,.l Hl~ l__`l l»-.» £~»bl~~ i"~ »

L\la\.uO nut gun 11|».1 `y` v'v 'i11 ux l`i€ iu\.ui i"u`u::» rul uic \;.o S t€'
OOC

attorney, you vvistoh onsult one.

To Creditors: Your rights may be affected by t'nis pian. `Y'our claim may be reduced, modified, or eliminated You should
read this plan carefully and discuss it with your attorney. if you do not have an attorney, you may wish to consult one

if \/ni_i nnr;ir;i$g the plan' 5 treatment of \/nlir rj_lnim Qr any nrn\li$inn rif this rian \/nli or \lnlir aftnrne\/ mi_i$l; file an gbiegtion
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Banl<ruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. |n addition, you may need to file a timely proof of claim in order to be paid under any
plan.

1.1: The following matters may be of particular importance Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as ”Not Included” or if
both or neither boxes are checked, the provision will be ineffective if set out later in the plan.

 

a. A limit on the amount of a secured claim, set out in Section 3.4, which may result in n included l:.l Not included
a partial payment or no payment at all to the secured creditor

 

b. Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest, l:l included Cl Not included
set out in Section 3.6

c. Nonstandard provisions, set out in Part 9 a |ncluded a Not included

 

 

 

 

 

 

 

1.2: The following matters are for informational purposes

 

a. The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal m |ncluded l;l Not included
residence, set out in Section 3.3

 

b. Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely filed n included l;l Not included
claim

 

 

 

 

 

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entered 02/27/19 16223250

PART Z: PLAN PAYlVlENTS AND LENGTH OF FLAN

Z,J.: The post-petition earnings of the debtor(s,l are submitted to the supervision and control of the Trustee

and the Debtor(s) shall pay to the Trustee for a period of months as follows:

S per month commencing through and including for a period of
months; and

$ per month commencing through and including for a period of
months

l;l Cnntinued on attached separate ,r)age(s)h

2.2: income tax refunds.

if general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax
returns for each year commencing with the tax year , no later than April 15th of the year following the

_ n...:_ 1_-...-..-~ .--1_ -a 1. ______ th
1 ichll.)t, liuwc'v::l, liu later linen .lu\ic 15

_»4.__|1...... _ ____

,_»...»._:~.l l...l: s._c.`..,l l _____ :.l _ l_-"l'...._ __ ...__
Td)\ pci iuu. iiluu.au:u LuA iciuiiu> die T.O uc pdiu fu lillv.-.' iiubtc:z: upui

of the year in which the tax returns are filed.

2.3: Additional payments.

Check one.
D None. If llNone” is checked, the rest of §2.3 need not be completed
[J Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment

 

 

PART 3: TREATMENT OF SECURED CLA|NIS
3.1: Maintenance of payments (inciuding the debtor(s)"s principal residence`).

Checl< one.

El None. If ”None” is checked, the rest of §3.1 need not be completed

Ci Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed directly by the debtor(s).

Last 4 Digits of Prlnclpal Current installment

Name of Creditor Account Residence Description of Co||aterai Payment (1nciuding
Numher l-l--»\ 1-~~\ escrowl
\Ll lc'\¢l\ \J'J]\} l

m Continued on attached separate page(s).

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entered 02/27/19 16223250

3.2: Cure of default (including the debtor(s)’s principal residence).

-hec,k one,

ill None. lf ”None” is checked, the rest of §3.2 need not be completed

ill Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated beiow. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Banl<ruptcy Rule 3002(c) control over any
contrary amounts listed below. in the absence of a contrary timely filed proof of claim, the amounts
listed below are controlling

i.ast 4 Principal
Name of Creditor Digits of Residence Description of Coilaterai
ACCL NO~ (check box)

l]

Amount of interest Rate
Arrearage (if any)

U

m Continued on attached separate page(s),

3.3: Nlodification of a mortgage secured by the debtor(s)’s principal residence.

Check one.

C] The debtor(s) is not seeking to modify a mortgage secured by the debtor’ s principal residence.
The debtor(s) is seeking to modify a mortgage secured by the debtor(s)'s principal residence.
Complete paragraph below.

ill if applicabie, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to (creditor name) on the property known as

under account number ending (|ast four digits of account number) is in default.
A|| arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses clue
to the mortgagee totaling$ , may be capitalized pursuant to a loan modification The new principal
balance, including capitalized arrears will be S , and will be paid at __% interest amortized over
years with an estimated monthly payment of 5 including interest and escrow of

. The estimated monthly payment shall be paid directly to the trustee while loss mitigation is

pending and until such time as the debtor(s) has commenced payment under a trial loan modification

._L.\. I*L._..a._._

‘ .J
ll: UCU LUl\S) Wlll alllellu \.lle Clld|JLCl

 

Vi>

..-..-._~_C,~....` ..-.. a.l..
Lll

llUlp aneUUS WlLll Llle CUH||||C||L, Elllelll. Ul a Lllal anll lllUCllllCaLlU|l,

B~Plan and Scb.eclu.le l to reflect tb.et terms of the trial agreement, including tbe direct payment to the secured

O
1
fD
ll
3
0
UQ
S.Z
.3
fm
_h
3
1
Z
ll
s
fl
f§`
l
.'.J'
(D
ll
lD
IJ'
r+
0
~x
`l`.»

¢v» "~u

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entered 02/27/19 16223250

3.4: Request for valuation of security, payment of fully secured claims, and modification of
under-secured claims.

?ck one.
None. if l'None” is checked, the rest of §3.4 need not be completedl

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked

C`.`l The debtorlsl shall file a motion to determine the value of the secured claims listed below. Such claim
shall be paid pursuant to order of the court upon determination of such motion.

La$t 4 5 Estimated Estirnated

Name of Di "its Of Description of Value of rural Amounr Amount of Amounr of

Creditor g y Collaterai Coilateral 05 flaw £iediiW'-" Ci®‘im"$
Acct NO- Secured Claim Unsecured Claim

U Contlnued on attached separate page(s).

3.5: Secured claims on personal property excluded from 11 U.S.C. §506.

e kane
!\.lone. if "l\!one" is checked the rest of §3.5 need not be completed
ill The claims listed below were either:
o incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s); or
o incurred within l year of the petition date and secured by a purchase money security interest
in any other thing of value.
These claims will be paid pursuant to §’3.1 and/or §3.2. (The claims must be referenced in those
sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed
below. in the absence of a contrary timely filed proof of claim, the amounts stated below are

controlling

Last 4 Digits

Coliateral Arnount of Ciairn interest Ra'te
of Acct No.

Name of Creditor

l;] Continued on attached separate page(s).

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entered 02/27/19 16223250

3.6: Lien avoidance.

d./
Che¢>l< one.

None. lf ”None" is checked, the rest of §3.6 need not be completed

The remainder of this paragraph is only effective if the applicable box in Fart 1 of this pian is
checked

C] The debtor(s) shall file a motion to avoid the followingjudicia| liens or nonpossessory, non-purchase
money security interests as the claims listed below impair exemptions to which the debtor(s) are
entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f) and Bankruptcy Rule
llU`UBldl. Such claim shall be paid pursuant to order of the court upon determination of such motion.

Estlmated \nfefest Rafe Estlmated
Name me Creditor Attomey for l_ien Bescription of rampant of on secures Amomit ar
lela».&{£l»~~bl¢`.-\ {`»-`ll-.#~»-l cnr-nrnrl pnr`l'lnn if l lr\cnr\lror{
Creditor iuclluiu..cluv i \.um:au:iai ~~~~~~~ ' -~~~'----~'
Claim a"Y Claim

m Continued on attached separate page(s).

Che k one.
None. lf ”None” is checked, the rest of §3.7 need not be completed

Cl The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor`s
claim. 'l he debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be
terminated as to the collaterai only and that the stay under 11 U.S.C. §1301 be terminated Any timely
filed allowed unsecured claim resulting from the disposition of the collateral will be treated in Far`t 5

below.

test 4 Diglts of

Acct NOW Description of Collateral

Name of Creditor

n Continued on attached separate page(s).

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entel’ed 02/27/19 16223250

PART 4: TREATMENT OF FEES AND PRlOR|TY CLAllV|S
4.1: Genera|.
i"rustee"s fees and all allowed priority ciaims, including domestic support obligations other than those treated

in ~§A,S, Wili be paid in fell without post~petition interest

4.2: Trustee's fees.

Trustee’s fees are governed by statute and may change during the course of the case

43: Attofnev’s fees.

The balance of the fees owed to the attorney for the debtor(s) is $

4.4: Priority claims other than attorney’s fees and those treated in §4.5.

Checi< Une.
Ci' None. if ”Ms~r‘e 1 rscirecircd, the cesi' wl=.q‘§#" c need not ice compict ted
E Tlu“: Cl'btoi*'S` il it&hu to a tl'i& 0Vv'li1 limit Claiiil$ LliiOU‘l'it "il' E:’"lai”l;‘
\ l ij Y 5 ij Y B' '~'-‘lj
Name of Creditor Estimated Claim Amount

L_| Continued on attached separate page(s).

4.5: D.omestic support obligations

Checl< One.
i\i'one. ‘if““"liione"" is checked the rest of §4' 5 need‘not be completed
U l he debtor(s) has a domestic support obligation and is current with this obligation Compiete table
ireiov““rdo »rrot1‘11‘111orrec1~rs amount
13 The d “btor(s) has a domestic support obligation that is not cunent and wili' oe paying aneais through
a

f »`-~

I\m 11»` n
WlUl\Lll\y U3U r\x svu\n. va \.
Order Name Of Court Payment Paid t hroughrl; Plan, l An ny

 

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entel’ed 02/27/19 16223250

PART 5: TREAT|V|ENT OF NONPRiORlTY UNSECURED CLAlMS

A|Iowed nonpriority unsecured claims will be paid pro rata:

M/i\'io‘t less than The sum of$

E Not less than % of the total amount of these ciaims.
53 Fr`rr\ t 1e fundsremaining after disbursement'hev‘e‘been<made~to'all~otheccreditors~provided tor in
tlii> plan
if mere than one option is checked the option providing the largest payment wi!! be effective

¢~~\r"~:£ln¢| l\ll »`a-lnn¢- ,~`"\» bn . nn nn ,- -\ ¢“,~\:»A,I l,\-.¢~A¢- ann gains n
DlJc\¢lllcul I‘\ll \Jl.llcl cl\cbu\u y \¢\Ill\.l CI\.¢ 3 all MIICI\FIICUI l\=u:lc) °lc IC,C\¢ c
Checl< one.

None. /f ”None” is checked, the rest of §6.1 need not be completed
L.l Assumecl items. Current installment payments will be paid directly by the debtor(s) as specified
below, subject to any contrary court order or ru|e. Arrearage payments will be disbursed by the

trustee
111.._n -.c ,~“_,_1;,`,,_ De$Crlpthn Of L€a$@d PVODEFTV Ol' Current installment Amount of Arrearage
l\|G llc ul LICU\LUF ‘
Executory Contract Payment by Debtor to be Paid by Trustee
PART '/’i `v'ES`¢'lNG GF PRGFER}"¢' GF THE ESTA'?`E

 

Un|ess otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.

PART 8: i"(“)"”l"-Pl: l l I lON UBL|GA|IUNS

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support
obligations are to be made directly by the debtor(s) unless otherwise provided for in the plan.

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00
without written consent of the Trustee or by order ol`the Court.

CaS€ 1-19-40840-060 DOC 11 Filed 02/26/19 Entel’ed 02/27/19 16223250

PART 9: NONSTANDARD PLAN PROV|S|ONS

9 1 ' (`hnrll "Nnnn" nr lic'l' nnnc'l’anrl:ard plan pyg\_l§§§gn§_

U None. ij "None"’ is checked, the rest of §9.1 need not be completed

Under Banl<ruptcy Rule 3015(c), nonstandard provisions must be set,forth below, A nonstandard provision is a
provision not otherwise included in the form plan or deviating_from it. Nonstondord provisions set out
elsewhere in this plan are ineffective

1

The foiiowing plan provisions wiii be effective oniy if there is a check in the box ""inciuded"" in §1.1(c/`.

 

 

 

 

PART 10: CERTIF|CAT|ON AND SlGNATURE(Sl:

10.1: |/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in thermal paragraph.

`hMMY\W

Signatule ot Debtor

nafor{* w (\ n:z‘l'cxr{~

v~~~.\»\. v“~.\.~.“

 

Signature ot Debtor 2

 

Signature of Attorney for Debtor(s)

Dated:‘

